           Case 5:21-cv-00168-PRW Document 9 Filed 04/16/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


MICHAEL A. HARRIS,                           )
                                             )
         Petitioner,                         )
                                             )
v.                                           )         Case No. CIV-21-00168-PRW
                                             )
WARDEN GRANT,                                )
                                             )
         Respondent.                         )


                                         ORDER

         Before the Court are United States Magistrate Judge Suzanne Mitchell’s “Report

and Recommendation” (Dkt. 6) and Petitioner’s “Objection to Magistrate Judge’s Report

and Recommendation” (Dkt. 8). The Court ADOPTS Magistrate Judge Mitchell’s Report

and Recommendation and DISMISSES Petitioner’s “Petition for a Writ of Habeas Corpus

Under 28 U.S.C. § 2241” (Dkt. 1) for the reasons that follow.

         On March 1, 2021, Petitioner, Michael A. Harris, filed a “Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241” (Dkt. 1) challenging the earlier denial of his

habeas corpus petition brought pursuant to 28 U.S.C. § 2255. The Court then referred this

matter to United States Magistrate Judge Suzanne Mitchell for initial proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). 1

         On March 24, 2021, Magistrate Judge Mitchell issued her “Report and

Recommendation” (Dkt. 6) recommending that the Court dismiss Petitioner’s “Petition for


1
    See Enter Order (Dkt. 3).

                                             1
                Case 5:21-cv-00168-PRW Document 9 Filed 04/16/21 Page 2 of 3




a Writ of Habeas Corpus Under 28 U.S.C. § 2241” (Dkt. 1) for lack of jurisdiction because

“[his] claims do not fall within 28 U.S.C. § 2255(e)’s Savings Clause.” 2 Petitioner was

advised of his right to file an objection to the “Report and Recommendation” (Dkt. 6) on

or before April 14, 2021, 3 and availed himself of that right with his “Objection to

Magistrate Judge’s Report and Recommendation” (Dkt. 8) (the “Objection”).

          In his Objection, Petitioner makes two arguments. First, he argues that the Court has

jurisdiction under 28 U.S.C. § 2241 because he is “being deprived of his liberty” by an

“illegal incarceration.” 4 Second, he argues that his Petition does fall within the Savings

Clause of 28 U.S.C. § 2255(e) because “[t]he fact that the district court did not correct [his]

sentence pursuant to [28] U.S.C. § 2255 shows that § 2255 was not the remedial vehicle

that [he] needed . . . .” 5

          After reviewing this matter de novo, the Court agrees that the Petitioner’s “Petition

for a Writ of Habeas Corpus Under 28 U.S.C. § 2241” (Dkt. 1) should be dismissed for

lack of jurisdiction for the reasons set forth in Magistrate Judge Mitchell’s “Report and

Recommendation” (Dkt. 6).

          Accordingly, the Court:

                   (1)    ADOPTS the “Report and Recommendation” (Dkt. 6) issued by
                          the Magistrate Judge on March 24, 2021; and




2
    R&R (Dkt. 6) at 1.
3
    Id. at 8.
4
    Obj. (Dkt. 8) at 2.
5
    Id. at 3.

                                                2
  Case 5:21-cv-00168-PRW Document 9 Filed 04/16/21 Page 3 of 3




      (2)   DISMISSES Petitioner’s “Petition for a Writ of Habeas Corpus
            Under 28 U.S.C. § 2241” (Dkt. 1).


IT IS SO ORDERED this 16th day of April 2021.




                                  3
